ORDER
The Disciplinary Review Board having reported to the Court, recommending that ROBERT M. DOSWELL of HOPEWELL JUNCTION, NEW YORK, who was admitted to the bar of this State in 1986, be disbarred for the misappropriation of client funds, in violation of RPC 1.15, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted; and it is further
ORDERED that ROBERT M. DOSWELL be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that ROBERT M. DOSWELL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that ROBERT M. DOSWELL comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys and it is further
ORDERED that ROBERT M. DOSWELL reimburse the Ethics Financial Committee for appropriate administrative costs.